DETAILED ACTION
	Claims 1-3 and 5-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Drawings
The drawings are objected to because the cross-hatching of element 41 within figures 1-2 is potentially incomplete (see illustration of figure 2 below). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    556
    727
    media_image1.png
    Greyscale


Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "42" have both been used to designate the same element (i.e. rotatable balance disc/flow control device) of the assembly, as shown in light of the cross-hatching within figures 1-2 (see paragraphs [0021-0023]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0022] of the instant application’s specification recites “The throttle hole 45 is preferably mounted with a tungsten alloy nozzle”. Examiner respectfully fails to see how a “hole” (i.e. an intangible element) can be mounted to a tangible element, as one of ordinary skill in the art would interpret “hole” as “a hollowed-out place” (see https://www.merriam-webster.com/dictionary/hole). The language sounds confusing in which would require it to be restructured to make sense. Appropriate correction is required.

Paragraph [0022] of the instant application’s specification recites “…the balance disc 42 rotated as needed before operation to regulate the number of plugged holes of the throttle hole 45 to control the overflow of the base pipe 1, and locked with a lock nut”. Examiner fails to see how a singular “hole” can have a plurality of “holes”, as one of ordinary skill in the art would interpret “hole” as “a hollowed-out place” (see https://www.merriam-webster.com/dictionary/hole). The language sounds confusing in which would require it to be restructured to make sense. Appropriate correction is required.

Claim Objections
Claim 1, line 11 is objected to because of the following informalities:  “…the balance disc being rotated…” should read as “…the rotatable balance disc being rotated…”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “…onto the body via a support disc…” should read as “… onto the body via [[a]] the support diversion disc…”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner notes that no prior art rejections have been presented in this action. The issues pertaining to 35 U.S.C. 112 addressed herein are preventing the Examiner from properly understanding the scope of Applicant's invention due to the significant lack of written description and definiteness associated with the claim(s). Thereby, Applicant is highly advised to appropriately correct all deficiencies identified in this rejection. The Examiner respectfully reserves the rights to apply prior art rejections in the future based off of a better understanding of the claims pursuant to Applicant's forthcoming corrections.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “…wherein the flow control device comprises a support diversion disc opened with an overflow groove…”. The instant application’s specification (particularly, paragraphs [0021-0023]) indicates for the “support diversion disc” to be elements 6 and 41, as shown in figures 1 and 2, respectively. Examiner respectfully notes that the instant application’s specification fails to introduce elements 6 and 41 to be a “disc”, considering the cross-sectional views as shown in drawings, as one of ordinary skill in the art would interpret a “disc” as “a thin circular object” (see https://www.merriam-webster.com/dictionary/disc), rather than the sleeve/tubular-type structure as shown in the in the drawings. Examiner respectfully notes that the drawings are at best unclear (and, thus do not reasonably convey) to support the claimed limitation. With that being said, Examiner will give its broadest reasonable interpretation and apply the most consistent interpretation with the disclosed invention, and will assume for a “disc” to be interpreted in the same structural manner as introduced therein. Due to claim 1 being rejected under 35 U.S.C. 112(a), the corresponding dependent claims 2-3 and 5-10 are also rejected.

Claim 1 recites “…a rotatable balance disc connected to the support diversion disc…”. The instant application’s specification (particularly, paragraphs [0022-0023]) indicates for the “rotatable balance disc” to be element 42, as shown in figure 2. Examiner respectfully notes that the instant application’s specification fails to introduce element 42 to be a “disc”, considering the cross-sectional views as shown in drawings, as one of ordinary skill in the art would interpret a “disc” as “a thin circular object” (see https://www.merriam-webster.com/dictionary/disc), rather than the sleeve-type structure as shown in the in the drawings. Examiner respectfully notes that the drawings are at best unclear (and, thus do not reasonably convey) to support the claimed limitation. With that being said, Examiner will give its broadest reasonable interpretation and apply the most consistent interpretation with the disclosed invention, and will assume for a “disc” to be interpreted in the same structural manner as introduced therein. Due to claim 1 being rejected under 35 U.S.C. 112(a), the corresponding dependent claims 2-3 and 5-10 are also rejected.

Claim 1 recites “…the balance disc being rotated as needed to regulate the number of plugged holes of the throttle hole to control the overflow of the base pipe…”. The instant application’s specification (particularly, paragraphs [0022-0023]) indicates for the “throttle hole” to be element 45, as shown in figure 2. Examiner respectfully notes that the instant application’s specification fails to introduce adequate support for how rotation of the rotatable balance disc regulates “the number of plugged holes of the throttle hole” to control the overflow of the base pipe, as only figure 2 depicts the element in a cross-sectional view. The drawings do not show multiple holes and do not show how the plurality of holes can align/misalign with the overflow groove. In other words, Examiner respectfully fails to see the functional aspect of the claim limitation of the holes being plugged within the drawings with respect to the rotation of the rotatable balance disc considering a lack of visualization and description within the specification. Due to claim 1 being rejected under 35 U.S.C. 112(a), the corresponding dependent claims 2-3 and 5-10 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “…the balance disc being rotated as needed to regulate the number of plugged holes of the throttle hole to control the overflow of the base pipe…”. Furthermore, the instant application’s specification (particularly, paragraph [0022]) also similarly recites “…the balance disc 42 rotated as needed before operation to regulate the number of plugged holes of the throttle hole 45 to control the overflow of the base pipe 1”. Examiner has confusion as to what is meant by “plugged holes of the throttle hole”. Examiner fails to see how a singular “hole” can have a plurality of “holes”, as one of ordinary skill in the art would interpret “hole” as “a hollowed-out place” (see https://www.merriam-webster.com/dictionary/hole). Furthermore, “the number of plugged holes” has antecedent basis issues. For examination purposes, the Examiner will give its broadest reasonable interpretation and will assume for the claim limitation to read as “…the balance disc being rotated as needed to regulate a [[the]] number of plugged holes of the throttle holes to control the overflow of the base pipe…”. Due to claim 1 being rejected under 35 U.S.C. 112(a), the corresponding dependent claims 2-3 and 5-10 are also rejected.

Claim 5 recites “…wherein the throttle hole is mounted with a tungsten alloy nozzle…”. Furthermore, the instant application’s specification (particularly, paragraph [0022]) also similarly recites “…The throttle hole 45 is preferably mounted with a tungsten alloy nozzle”. Examiner has confusion as to what is meant by the limitation. Examiner fails to see how a “hole” (i.e. an intangible element) can be mounted to a tangible element, as one of ordinary skill in the art would interpret “hole” as “a hollowed-out place” (see https://www.merriam-webster.com/dictionary/hole). For examination purposes, the Examiner will give its broadest reasonable interpretation and will assume for the claim limitation to read as “…wherein the tungsten alloy nozzle comprises a throttle hole…”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676